November 17, 1921. The opinion of the Court was delivered by
Of the many grounds upon which the State Board revoked the petitioner's license to practice dentistry, the only one sustained by the Circuit Judge was the fact that the petitioner advertised his ability to extract teeth without pain. This the Circuit Judge held was a violation of the statute (Acts 1915, p. 218), which in effect prohibits an advertisement "To practice dentistry without pain." The correctness of his conclusion upon this point is practically the only issue in this appeal. *Page 3 
The practice of dentistry includes numerous separate and distinct branches and operations. Some of the branches are conducted without pain, and some of the operations in a branch that is fraught with pain may be performed without pain. To lay claim "to practice dentistry without pain" is universally inclusive in its character, embracing all branches and all operations, and comes within the inhibition of the statute. To profess to conduct a certain branch of dentistry, or a certain operation in a branch without pain, is not only not within the inhibition of the statute, but is susceptible of absolute demonstration as a fact. It may not be a matter of which the Court may take judicial cognizance, but it is a fact which a judicial utterance cannot make otherwise, that in the advance of the science the process of extracting teeth is daily accomplished without pain or consciousness of the fact. The fact that pain may follow the operation does not at all negative the fact that the extraction was painless.
The judgment in my opinion should be reversed.
MR. JUSTICE WATTS concurs.